          Case 1:18-cv-02784-CJN Document 34 Filed 06/08/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  AMERICAN CIVIL LIBERTIES UNION, et
  al.,


                          Plaintiffs,

                  v.                                 Civil Action No. 18-2784 (CJN)

  CENTRAL INTELLIGENCE AGENCY,

                          Defendant.


     CONSENT MOTION TO RESCHEDULE SUMMARY JUDGMENT HEARING

       On June 7, 2021, the Court set a hearing for June 16, 2021 on Defendant’s Motion for

Summary Judgment. For the reasons discussed below, Defendant respectfully moves to reschedule

that hearing. A proposed order is attached hereto.

       There is good cause to support this motion.       The undersigned counsel is currently on

parental leave until June 21, 2021. As the primary caregiver for his infant son, the undersigned

counsel is unable to prepare for or attend the hearing at this time. The undersigned counsel

conferred with Plaintiff’s counsel about this motion.      Plaintiffs’ counsel stated that Plaintiffs

consent to this motion and that, because of their existing deadlines and holiday plans, Plaintiffs

respectfully request a rescheduled hearing date on or after July 7. The undersigned counsel is

available on or after July 7.


                                        Respectfully submitted,

                                        BRIAN M. BOYNTON
                                        Acting Assistant Attorney General

                                        ELIZABETH J. SHAPIRO
Case 1:18-cv-02784-CJN Document 34 Filed 06/08/21 Page 2 of 2



                     Deputy Director, Federal Programs Branch

                     /s/_Joshua M. Kolsky
                     JOSHUA M. KOLSKY
                     Trial Attorney
                     D.C. Bar No. 993430
                     United States Department of Justice
                     Civil Division, Federal Programs Branch
                     1100 L Street NW Washington, DC 20005
                     Tel.: (202) 305-7664
                     Fax: (202) 616-8470
                     E-mail: joshua.kolsky@usdoj.gov

                     Attorneys for Defendants
